Citation Nr: 0839566	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  06-12 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a chronic right lower 
extremity length discrepancy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 

INTRODUCTION

The veteran had active service from November 1984 to November 
2004.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Seattle, Washington, Regional Office which, in pertinent 
part, denied service connection for right leg length 
discrepancy.  


FINDING OF FACT

A chronic right lower extremity length discrepancy of 2 
centimeters was initially manifested during active service.  


CONCLUSION OF LAW

A chronic right lower extremity length discrepancy was 
incurred during active service.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.326(a), (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the 
Department of Veterans Affairs (VA) will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The notice must be 
provided to a claimant before the initial unfavorable rating 
decision on a claim for VA benefits.  In reviewing the 
veteran's claim, the Board observes that the VA issued VCAA 
notices to the veteran in July 2004 and March 2006 which 
informed him of the evidence needed to support a claim of 
entitlement to service connection and the assignment of a 
disability evaluation and effective date for an initial award 
of service connection; what actions he needed to undertake; 
and how the VA would assist him in developing his claim.  The 
July 2004 VCAA notice was issued prior to the February 2005 
rating decision from which the instant appeal arises.  

The VA has attempted to secure all relevant documentation.  
The veteran was afforded multiple examinations for 
compensation purposes.  The examination reports are of 
record.  The veteran was afforded a hearing before a VA 
hearing officer.  The hearing transcript is of record.  There 
remains no issue as to the substantial completeness of the 
veteran's claim.  

All relevant facts have been developed to the extent 
possible.  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.   
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2008).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007); petition for cert. filed, __ U.S.L.W.__ 
(U.S. Mar. 21, 2008) (No. 07A588).  


II.  Service Connection 

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation 
providing for compensation benefits.  38 C.F.R. § 3.303(c) 
(2008).  

A veteran who served after December 31, 1946 is presumed to 
be in sound condition when examined, accepted and enrolled 
for service except as to defects, infirmities, or disorders 
noted at entrance into service or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 
38 C.F.R. § 3.304 (2008).  

The Court has clarified that:

This presumption [of soundness] attaches 
only where there has been an induction 
examination in which the 
later-complained-of disability was not 
detected.  See Bagby [v. Derwinski, 1 
Vet. App. 225, 227 (1991)].  The 
regulation provides expressly that the 
term "noted" denotes "[o]nly such 
conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of 
conditions recorded at the time of 
examination does not constitute a 
notation of such conditions", 38 C.F.R. § 
3.304(b) (1) (1993).  Crowe v. Brown, 7 
Vet. App. 238, 245 (1994).  See also 
Cotant v. Principi, 17 Vet. App. 116 
(2003).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that:  

In view of the legislative history and 
the language of section 1111, we hold 
that the government must show clear and 
unmistakable evidence of both a 
preexisting condition and a lack of 
in-service aggravation to overcome the 
presumption of soundness for wartime 
service under section 1111.  

The effect of section 1111 on claims for 
service-connected disability thus may be 
summarized as follows.  When no 
preexisting condition is noted upon entry 
into service, the veteran is presumed to 
have been sound upon entry.  The burden 
then falls on the government to rebut the 
presumption of soundness by clear and 
unmistakable evidence that the veteran's 
disability was both preexisting and not 
aggravated by service.  The government 
may show a lack of aggravation by 
establishing that there was no increase 
in disability during service or that any 
"increase in disability [was] due to the 
natural progress of the" preexisting 
condition.  38 U.S.C. § 1153.  If this 
burden is met, then the veteran is not 
entitled to service-connected benefits.  
However, if the government fails to rebut 
the presumption of soundness under 
section 1111, the veteran's claim is one 
for service connection.  This means that 
no deduction for the degree of disability 
existing at the time of entrance will be 
made if a rating is awarded.  Wagner v. 
Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 
2004).  

In a 2003 precedent opinion, the General Counsel of the VA 
directed that to rebut the presumption of sound condition 
under 38 U.S.C.A. § 1111, the VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003.  

At his November 1984 physical examination for service 
entrance, the veteran neither complained of nor exhibited a 
right lower extremity length discrepancy or other 
abnormality.  The veteran was found to be physically 
qualified for enlistment.  Therefore, the veteran is entitled 
to the presumption of soundness as to a right lower extremity 
length discrepancy.  Given this fact, it is necessary to 
determine whether there is clear and unmistakable evidence to 
rebut the presumption of soundness.  

An April 1986 naval treatment entry states that the veteran 
complained of right-sided low back pain of two days' 
duration.  He was observed to walk with a slight right leg 
limp.  An impression of "[ruleout low back syndrome] vs. 
siatica (sic)" was advanced.  At a December 1988 naval 
physical examination for extension, the veteran's right lower 
extremity was reported to be normal.  The veteran was found 
to be physically qualified for extension.  

At a February 1994 naval periodic physical examination, the 
veteran was noted to have a "history of left limb length 
discrepancy with lower back pain, May 1996 (sic), still 
present and being treated medically."  On contemporaneous 
physical evaluation, the examiner reported that the veteran's 
right lower extremity was found to be normal.  

An April 1996 naval treatment record states that the veteran 
complained of low back pain of 11 years' duration.  On 
evaluation, the veteran exhibited a .75 inch right limb 
length discrepancy and right quadriceps muscle atrophy 
"[secondary] to varus extremity."  The veteran was issued a 
9 millimeter heel for his right shoe.  An April 1996 naval 
bilateral scanogram revealed that the veteran's right leg was 
approximately 2 centimeters shorter than his left leg.  

A November 2000 treatment record from John A. Fackenthall, 
D.O., conveys that the veteran complained of a shortened 
right leg.  He reported that he had been told that his right 
leg length discrepancy was "secondary to back problems."  
On evaluation, the veteran exhibited a "2+" centimeter 
shortening of the right leg as compared to the left.  The 
veteran was diagnosed with a "short right leg."  

At his April 2004 physical examination for service 
separation, the veteran presented a history of being 
diagnosed with a right limb length discrepancy in 1996 and 
prescribed a right heel lift.  The veteran was diagnosed with 
a right limb length discrepancy.  
At an August 2004 examination for compensation purposes 
conducted by Marshall Anderson, M.D., for the VA, the veteran 
presented a history of right limb length discrepancy since 
1996.  He reported that he wore a prescribed heel lift.  The 
doctor reported that as to the veteran's right limb length 
discrepancy, "there is no diagnosis because there is no 
pathology to render a diagnosis."  

At a May 2006 VA examination for compensation purposes, the 
veteran exhibited genu varus deformities of both lower 
extremities and a 2 centimeter right leg length inequality 
manifested by a 1 centimeter shortening of both the right 
femur and the right tibia.  A contemporaneous scanogram of 
the lower extremities revealed a 2 to 2.5 centimeter right 
leg length discrepancy as compared to the left.  The examiner 
opined that:

There is nothing on my review of the 
plain film, the AP, CT scan, showing any 
bone pathology in the femur or the tibia.  
So this is a developmental defect, 
essentially something that occurred 
independent of being in the service.  In 
summary again, there is a 2 cm leg length 
discrepancy and that is measured and I 
did review and get the opinions of the 
radiologists here at Boise VA Hospital 
following completion of the CT scan.  

At a June 2006 hearing before a VA hearing officer, the 
veteran testified that: he had been physically active prior 
to joining the Navy; had not been diagnosed with a right leg 
length discrepancy or other abnormalities prior to service 
entrance; was not found to have such an abnormality at either 
his physical examination for service entrance or during his 
first year of active service; and was initially found to have 
a right leg length discrepancy during active service in 1995 
or 1996 while serving as a naval recruiter.  He stated that 
his treating physicians had been unable to pinpoint the 
etiology of his chronic right leg length discrepancy.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The veteran initially exhibited a 2 centimeter right 
lower extremity length discrepancy during active service in 
April 1996, some 11 years after service entrance.  Treating 
naval medical personnel attributed his right lower extremity 
shortening to a "varus extremity."  The report of the May 
2006 VA examination for compensation purposes conveys that 
the veteran's right lower extremity length discrepancy 
constituted a developmental defect.  However, the VA examiner 
failed to address the absence of any objective evidence of 
such a defect prior to service entrance or during the 
approximately 11 years between service entrance and the 1996 
diagnosis despite the performance of multiple naval and 
private physical evaluations and other treatment.  Such 
findings cannot be reasonably construed as clear and 
unmistakable evidence establishing that the veteran's chronic 
right lower extremity length discrepancy was both preexisting 
and not aggravated by active service.  Given this fact, the 
Board finds that the presumption of soundness as to a chronic 
right lower extremity length discrepancy has not been 
rebutted.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. 
§ 3.304(b) (2008).  Therefore, service connection is 
warranted for a chronic right lower extremity length 
discrepancy.  


ORDER

Service connection for a chronic right lower extremity length 
discrepancy is granted.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


